Citation Nr: 1308985	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-08 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a blood disability.  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from July 1981 to July 1985, and from February 1991 to May 1991, with additional periods of inactive service in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's physical claims file, and the portion contained in the electronic Virtual VA system, have been reviewed.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not allege, and the evidence does not indicate, that a current blood disability is present.  
  

CONCLUSION OF LAW

The criteria for service connection for a blood disability have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic conditions, such as anemia, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).  Primary anemia, if shown, as a regulatorily-defined "chronic disease," may also be service-connected based on a finding of continuity of symptomatology from service. 38 C.F.R. § 3.309(b); See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).    

The Veteran in this case has stated that as he was stationed in the United Kingdom (UK) for a period of several years in the 1980s, that he is unable to donate blood and/or sell plasma.  He asserts that this restriction imposed by healthcare agencies amounts to current disablement for which service connection should be granted.  

The Veteran does not allege being diagnosed with a current blood disorder.  Further, he has not asserted that he has had any symptoms or treatment for complaints that could be construed as being manifestations of a blood disorder or  that he has lost work time due to pain or any other symptoms associated with blood abnormalities.  The entirety of his argument surrounds the fact that healthcare agencies involved in collecting blood have told him that his assignment to the UK in the Air Force prevents him from being able to donate or sell blood products.  

The Board does not dispute the fact that certain healthcare agencies (e.g. Red Cross) do not allow donations of blood from people who have lived abroad in certain countries for a period of years.  The Veteran has submitted paperwork from the Coastal Bend Blood Center which, as attested, prohibits donations from people who lived in certain foreign countries, to include the UK.  The concern of these agencies is that people with exposure to bovine spongiform encephalopathy ("mad cow disease") not be allowed to donate samples which might potentially contaminate the U.S. blood supply.  The bar does not apply only to those who have contracted mad cow disease (presumably due to the difficulty of enforcing such a barrier), and thus is expansive in its prohibition.  That is, all people who lived in the identified countries at the identified times, including those in perfect health, may not donate blood and/or sell plasma products.  

Simply put, the mere fact that the Veteran is included in a large group of people prohibited from donating blood cannot suffice as evidence of a current disability capable of service connection.  As noted, he has alleged no symptoms, treatment, or complaints of a chronic blood disability, and save for the fact that he (along with many other people who do not have mad cow disease) is prohibited from donating blood, has alleged nothing which could even remotely be considered as evidence of chronic disablement.  

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A.  § 1131.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board also recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a blood disability during the claim period, that holding is inapplicable.

There is, essentially, no evidence of record supportive of the proposition that a current blood disability exists.  Even the Veteran himself merely alleges that he is unable to donate blood, and has not stated that he experiences symptoms or, alternatively, has been diagnosed with having a current blood disorder, to include mad cow disease.  

Even if the Board were to construe the Veteran's claim as alleging that a current blood disorder, to include mad cow disease, currently exists, it is noted that the Court has also held that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The existence of a current disability of the blood is something that is beyond the lay capability of the Veteran to assess.  See Jandreau at 1372.  Nonetheless, as noted, he may report on symptoms that are readily observable.  Id.  Most peculiarly, in this case, the Veteran has not even alleged experiencing any symptoms associated with a chronic blood disability.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, there is no evidence of anything other than the Veteran being refused the ability to donate blood due to living abroad while in the Air Force.  There is nothing even suggestive of symptoms of a current disability, and thus, there is no duty to provide the Veteran with a comprehensive VA examination.  Id.  

The crux of the Veteran's argument is that he is prohibited from donating blood, and that he suffers an economic hardship due to the inability to sell his plasma, all due to his living in the UK while in active service.  Accordingly, due to this financial hardship, the Veteran asserts that VA should provide compensation for him.  Current VA statutes and regulations do not provide for service connection to be granted on such a basis, and the claim must be denied.  

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that agency is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The Veteran has not identified any treatment, either private or VA, for a blood disorder, and has not asserted being diagnosed with such a disability.  There are private healthcare records showing that the Veteran is unable to donate blood.  As discussed in detail above, there is no evidence which could even potentially be construed as showing current disablement in the blood, and thus, there is no indication of any additional relevant evidence that has not been obtained.  There is thus no duty to provide an examination or offer a medical opinion in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2012).


ORDER

Entitlement to service connection for a blood disability is denied.  


REMAND

The Veteran contends that he experiences a current right shoulder disability that has causal origins in his active service with the U.S. Air Force.  

The Veteran has provided a private medical record, dated in October 2009, where rotator cuff tendonitis, with possible tear and impingement syndrome, along with acromioclavicular joint internal derangement was assessed.  Thus, for this claim, there is a current disability present for which service connection can be granted.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In service, there is a documented right shoulder injury.  Indeed, the Veteran was wrestling with a fellow airman in May 1983, and he was brought to the emergency department of the Air Force hospital after hurting his shoulder.  No gross deformities were found upon examination, and external rotation of the shoulder produced tenderness.  The Veteran had difficulty lifting his arm, and a provisional diagnosis of subluxation of the humeral head was entered.  The Veteran had ingested alcohol subsequent to his injury as a means of coping with pain, so he was not prescribed any immediate analgesic remedy.  The Veteran was not found to have a shoulder disability during his separation examination.  

The private physician who conducted the October 2009 assessment stated that "it is within reasonable probability that [the Veteran's] symptoms are related to his trauma that he sustained while in the service."  At that time, the Veteran reported that he had gradually noticed a pain increase since service separation, initially only limiting his ability to lift heavy objects, with symptoms become more progressively severe in recent years.  

The Veteran's shoulder disability has never been characterized as arthritis, and his current diagnosis is not one of the regulatorily-defined "chronic diseases" under 38 C.F.R. § 3.309(a).  Thus, 38 C.F.R. § 3.309(b) does not apply, and the Veteran must show a nexus between his current disability and his active service (i.e. a showing of continuity of symptoms is not enough).  See Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  

In this regard, the Board notes that the October 2009 opinion, while supportive of the claim, is rather equivocal in nature.  The physician did not provide a basis for his opinion, and there is no rationale associated with the conclusion that the current right shoulder disorder, which is different in nature from that assessed in service, is causally related to the in-service injury.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion exists.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board cannot assign much probative weight to the 2009 opinion, and further development is necessary.  

Indeed, there is evidence of in-service injury, evidence of a post-service diagnosis, and an indication of a potential causal relationship between the two.  The duty to provide an adequate VA examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Thus, the case will be remanded so that a VA orthopedic examination addressing the etiology of the current shoulder disability can be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disability.  In this regard, it is asked that the examiner opine as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's current right shoulder disability, to include rotator cuff tear with impingement syndrome, is causally related to any incident or event of active duty, to include the 1983 wrestling injury.  A rationale should be associated with all conclusions reached in the narrative portion of the examination report.  

2.  Upon the completion of the above-directed development, re-adjudicate the claim.  Should the disposition remain unfavorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


